Citation Nr: 0916130	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  04-16 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for sinusitis.  

2.  Entitlement to service connection for a neck disorder.  

3.  Entitlement to service connection for a right shoulder 
disorder, to include as secondary to a neck disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1973 to March 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  

The Veteran requested and was afforded a hearing before the 
undersigned Veterans Law Judge at the RO in St. Petersburg, 
Florida in February 2009.  A written transcript of that 
hearing has been prepared and incorporated into the evidence 
of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record contains VA outpatient treatment records dated up 
to July 2005 reflecting treatment for complaints of sinus 
pain, nasal discharge, headaches, or general exacerbation of 
his sinusitis.  An October 2004 treatment note reflects the 
Veteran' history that he required antibiotic treatment for 
his sinusitis more than 5 times per year.  However, on VA 
sinus examination in April 2005, it was reported that the 
Veteran had no recent sinus infections.  It was also noted 
that the Veteran was last treated with antibiotics some four 
months prior to the date of examination, and that the Veteran 
did not require frequent antibiotics to treat his condition.  

At his personal hearing, the Veteran testified that he had 
received VA outpatient treatment since July 2005; it was 
indicated that additional VA records would be associated with 
the claims folder, but none were received.  

The Veteran also contents that he is entitled to service 
connection for a neck disorder that he believes is a result 
of an automobile accident he had during his military service.  
The Veteran's service medical records confirm that the 
Veteran was in an automobile accident in 1975.  X-rays of the 
Veteran's neck were taken and were negative.  A January 1981 
service treatment record indicates that the Veteran reported 
constant pain in the back of his neck with episodes of sharp 
pain and tenderness since the automobile accident.  

The next complaint of neck pain of record was in June 2000.  
A computed tomography (CT) scan of the cervical spine did not 
reveal any abnormalities at this time.  Subsequent  evidence 
establishes that the Veteran has routinely sought treatment 
for his neck since July 2000.  The Veteran was also afforded 
VA examination of the neck in July 2003, but it was noted by 
the examiner that an opinion could not be offered relating 
the Veteran's neck pain to his in-service automobile accident 
based on the current evidence of record.  

The record contains a private letter from a Dr. N.J. dated 
August 2005.  According to this letter, the Veteran reported 
that he had evidence in his possession of treatment for his 
neck from 1981.  The letter suggests that this evidence was 
not provided to the July 2003 VA examiner who was unable to 
conclude that the Veteran's current neck disorder was related 
to his in-service automobile accident.  Therefore, Dr. J 
concluded that the Veteran's current neck disorder should be 
service-connected.  However, this opinion was based on 
evidence that has not yet been obtained or reviewed.  

The Veteran has also submitted a VA treatment note dated 
September 2007.  According to this note, the VA physician 
felt that it was more likely than not that the Veteran's neck 
abnormalities were related to his motor vehicle accident of 
1975.  The VA physician noted that the Veteran's symptoms had 
been present since the in-service automobile accident.  
However, the record does not contain clinical data supporting 
this assertion.  

The Veteran also contends that he is entitled to service 
connection for a right shoulder disorder, to include as 
secondary to his neck disorder.  Service connection may be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Therefore, the Veteran's eligibility for secondary 
service connection for a right shoulder disorder is 
contingent on the outcome of his claim of service connection 
for a neck disorder.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain copies of the 
Miami VA records reflecting treatment of 
the Veteran since July 2005, and associate 
these records with the claims folder.  

2. Once the above has been completed, the 
Veteran should be afforded additional VA 
examination for his sinusitis to determine 
the current severity and frequency of the 
Veteran's sinusitis.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.  
The examiner should note the frequency of 
incapacitating episodes of sinusitis 
requiring antibiotic treatment, and the 
length of antibiotic treatment should be 
indicated.  The examiner should indicate 
the number of incapacitating episodes of 
sinusitis experienced by the Veteran per 
year that are characterized by headaches, 
pain, and purulent discharge or crusting, 
and identify the clinical data in the 
claims folder supporting these findings.  

3. The Veteran should be asked to submit 
copies of the medical evidence referred to 
in the August 2005 private letter of 
record.  If the Veteran does not have 
copies of this evidence, the Veteran 
should be asked to provide the name(s) and 
date(s) of the referred to treatment, and 
an attempt should be made to obtain this 
evidence.  If any additional records are 
obtained, they should be incorporated into 
the evidence of record.  

4.  After the above steps have been 
completed, the AMC should schedule the 
Veteran for a VA examination to determine 
the nature and etiology of any neck and/or 
right shoulder disability.  All testing 
deemed necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.  

For any neck or right shoulder disability 
found, the examiner is requested to state 
whether it is at least as likely as not 
that it was incurred in service or is 
otherwise causally related to service, to 
include his in-service motor vehicle 
accident.  Specific reference should be 
made to the August 2005 opinion from Dr. 
N.J. and the September 2007 VA opinion 
provided by the Veteran.

An opinion should also be provided as to 
whether it is at least as likely as not 
that the Veteran's right shoulder disorder 
is related to his military service or, 
whether it is secondary to the Veteran's 
neck disorder.  A rationale for the 
opinion rendered should be provided.  

5.  Thereafter, the AMC should 
readjudicate the Veteran's claim.  If it 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

